The opinion of the court was delivered by
Horton, C. J.:
Counsel for plaintiff in error asserts that as Clark, the owner of the premises in controversy, has failed to pay to Jeffries, the holder of the tax deed, the taxes, interests and costs allowed by the court under the provision of §5919, Comp. Laws 1879, p. 997 — presumably because the premises are not worth the amount — that Jeffries is entitled to a general execution against the property of Clark. It follows as a consequence of this claim, that the goods and chattels of Clark can be first taken to pay the taxes, etc.; and that in the absence of goods and chattels, the lands and tenements of Clark may be seized. The section of the statute under which the taxes, etc., were allowed, is as follows:
“If the holder of a tax deed, or anyone claiming under him by virtue of such tax deed, be defeated in an action by or against him for the recovery of the land sold, the successful claimant shall be adjudged to pay to the holder of the tax deed, or the party claiming under him by virtue of such deed, before such claimant shall be let into possession, the full amount of all taxes paid on such lands, with all interests and costs as allowed by law up to the date of said tax deed, including the costs of such deed and the recording of the same, with interest on such amount at the rate of twenty per cent, per annum, and the further amount of taxes paid after the date of such deed, and interest thereon at the rate of twenty per cent, per annum.”
The plaintiff.in error obtained all the order he was en*455titled to at the hands of the court, and no error was committed in refusing an execution against the property of Clark, to collect the taxes from his goods and chattels, lands and tenements. (Babbitt v. Johnson, 15 Kas. 252.)
The principal objection to the order making the successful claimant pay the taxes, etc., before the holder of the tax deed can be ousted of possession as set forth in the cross-petition is, that the description of the land assessed is so indefinite and uncertain that no land should have been sold under the assessment, and that the sale is void. The case of the Comm’rs of Lyon Co. v. Goddard, 22 Kas. 389, is cited in support of this view. But Clark is in no position to avail himself of any such objection to the tax proceedings. The assessment was made by him at a time when he was the duly-authorized person to assess the land. He knew the land; he was its owner; he was acquainted with its situation and precise description. The identical premises mentioned in the judgment were subject to taxation. If the description in the assessment roll was too uncertain or indefinite for the public generally, it did not mislead him. If Jeffries could be ousted of possession, without the payment of táxes, the property would be released from all taxation for the years for which the taxes were paid, solely through the misconduct of Clark. Such a result would violate the well-known maxim, that a party shall not be allowed to take advantage of his own wrong. The doctrine of estoppel applies to Clark in this matter, and his lips are sealed as to any defects in the description in the assessment which he made of his own premises.
The judgment will be affirmed.
All the Justices concurring.